Title: To George Washington from Major John Clark, Jr., 13 January 1778
From: Clark, John Jr.
To: Washington, George



sir
York Town [Pa.] January the 13th 177[8]

Your kind letter of recommendation, I had the honor to deliver to His Excellency the President, who laid it before congress in my absence. since which, they have appointed me an Auditor with Mr Clarkson to settle & adjust the accounts of the main Army—whether I am equal to the task assigned me, or not, I cannot presume to say; but shou’d I accept The appointment, I flatter myself under your good patronage I shall be able to acquit myself in the duties of my station with honor, my utmost exertions shall be tried to give general satisfaction & to discharge the trust reposed in me with integrity & impartiallity—As I made no application for the appointment, & it being without the line of promotion, I hope ’twill give no offense to others whose abilities might have given them reason to have expected it.
I have wrote Major General Greene, informing him of it, & beg’d permission to resign my Commission as an Aid de Camp, I fully intended serving him in that capacity while it was convenient for the benefit of my Health, & consistent with my station in life, & at present ’tis inconsistent with either—therefore hope you will permit me to retire—& accept this as my resignation—And beg leave to assure you, that any time you may think I can render you a service, either in the civil or military line, I shall be happy to obey your commands—I can at present

assume no merit to myself from my service, but shall ascribe the success of all my enterprises now & hereafter to your good patronage, with that of the Gentleman to whom I’ve acted as an Aid, I sincerely thank you for all favors, but in A particular manner, for your Letter to the president; which with General Greenes without any solicitation on my part, have procured me what I did not expect.
I formed a plan, by which I flatter myself you will hereafter get constant Intelligence, if pursued; at present, I submit it to your consideration, shou’d you think it calculated to answer the purpose for which ’tis intended, I shall be happy in having recommended so useful a measure, this with other things in General Greenes Letter, I beg leave to refer you to, I shall be happy to receive a line in answer when you think proper—at present, be pleased to accept my best wishes, & may you when in conflict be shielded from the unjust arms of your Enemies is the fervent prayer of Your Excellencys Most Obedt and Most devoted Humble servt

Jno. Clark Junior

